SHEPHERD, C.J.

ON MOTION FOR REHEARING GRANTED

Just as we recently summarily affirmed the decision of the trial court in this case by citation per curiam affirmance to our opinion in Delva v. Continental Group, Inc., 96 So.3d 956 (Fla. 3d DCA 2012), and having been in the meantime reversed by *573the Florida Supreme Court; we now withdraw that opinion and summarily reverse the case before us on the strength of yet higher authority. See Delva v. Cont’l Grp., Inc., 137 So.3d 371 (Fla.2014) (extending the definition of discrimination based on sex to include discrimination on the basis of pregnancy).
Reversed and remanded for further proceedings.